Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.  Claims 1, 5-7, 9-11 & 13-20, 23-28 are now pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9-11,14-20 & 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US Patent No. 11,003,669B1; Nelson hereinafter) in view of Myslinski et al (USPG Pub No. 20150293897A1; Myslinski hereinafter)

As for Claim 1, Nelson teaches, A system, comprising:
one or more databases storing:
segment information associated with a segment, the segment information including information about entities relating to the segment (see col. 1, lines 12-23; col. 7, lines 29-46; e.g., the reference of Nelson relates to hardware and software for smart assistant systems allowing for the access of information from a variety of sources, such as weather conditions, stock prices, retail prices, etc., and having data stores used to store various types of information organized according to specific data structures.  Each data store may be a relational, columnar, correlation or suitable database allowing for the retrieval of information.  Data stores, servers and interfaces from third-party systems may communicate with the system, and include information regarding things or activities of interest to one or more users, such as “movie show times” and “gift certificates”, as discussed within column 8, lines 21-50); and 
user preference information associated with a user, the user preference information including tags that correspond to the entities in the segment information, the tags having confidence values as measurements of the user’s preferences with respect to the corresponding entities (see col. 6, lines 44-53; col. 9, lines 12-25; e.g., the cited portions of Nelson teach of utilizing at least an “assistant system” to allow users to retrieve information from different sources/service providers by using natural-language understanding (NLU) of an NLU module to analyze user requests based on a user’s profile and other relevant information.  A “social-networking system” may include one or more “user-profile stores” for storing user profile information, such as behavioral information, preferences, interests and affinities, considered equivalent to Applicant’s “user preference information”.  The Nelson reference, at least within column 24, lines 46-67 through column 25, lines 1-11 and column 27, lines 14-35, discuss the incorporation of a utilized affinity measure {i.e. affinity-coefficient} in regards to a determined affinity of a user to each retrieved content item, where one or more content items exceeding an affinity threshold are included into a content digest.  The affinity measure relating to one or more users is considered an equivalent measure to Applicant’s “confidence value”, which, as disclosed within Applicant’s arguments, “...is a measurement of how much the user prefers a certain entity”.  Column 27, lines 14-35 provides further teachings of the incorporation of content objects into a slideshow, for example, while utilizing at least one or more of an affinity coefficient);
one or more hardware processors (see col. 53, lines 23-28, 50-59; e.g., one or more processors); and
at least one computer-readable storage medium storing computer-readable instructions which, when executed by the one or more hardware processors (see col. 53, lines 23-44; e.g., nelson teaches of the use of one or more of a memory, cache, or buffers for the storage of information), cause the one or more hardware processors to:
receive activity history of the user (see col. 19, lines 9-31; e.g., the reference of Nelson teaches of utilizing offline aggregators and an online inference service, which may process data associated with the user that is collected from a prior time window.  The data may include “search history” that is collected from a prior 90-day window, reading on Applicant’s claimed limitation, as activity history in the form of “search history” is collected and received); 
generate the user preference information based at least on the activity history and the segment information (see col. 10, lines 44-48, 65-67; col. 11, lines 1-23; col. 19, lines 9-67; col. 20, lines 1-3; e.g., Column 10, lines 44-48, 65-67 through column 11, lines 1-23 teach of the “assistant system” receiving user input using components such as an “assistant xbot”, NLU module, “semantic information aggregator” and “user context engine”, for interpreting and understanding the user input,  and storing a user profile that comprises user interests and preferences on a plurality of topics and platforms. Column 19, lines 9-67 teaches of the functions of at least a “semantic information aggregator” and its components {i.e. user context engine, offline aggregators, online inference system}, which processes data associated with a user from a prior time window {i.e. search history}, aggregates user profiles, ranked entities, and information from graphs {i.e. social, knowledge and concept graphs}, as well as extracts personalization features from contextual information);
receive a search query from the user (see col. 12, lines 13-24; col. 13, lines 17-67; col. 14, lines 36;e.g., the reference of Nelson teaches of the utilization of at least a “dialog engine”, in communication with at least an “assistant xbot” and/or different “agents”, for facilitating the flow of conversation with a user, and providing for the retrieval of requested content objects from third-party providers, for example, additionally storing previous conversations between the user and assistant xbot); 
generate search results responsive to the search query (see col. 13, lines 17-67; col. 14, lines 1-15; e.g., the reference of nelson teaches of the retrieval of requested content objects and/or services provided by at least third-party providers in response to communication between at least the dialog engine to one or more agents relating to a request.  An example is provided within the cited portion, where “the assistant system may use a calendar agent to retrieve the location of the next meeting”, and direct the user to the next meeting using a “navigation agent”); and
determine that the search query is directed to the segment based at least on the search query or the search results (see col. 14, lines 16-36; e.g., processing/analysis results are stored in the user context engine having one or more of a user profile, thus, generating/updating preferential information of a user profile based on user data from a prior time window and corresponding information, such as transportation/”ride-sharing” information handled by a “transportation agent” in executing a requested task in a personalized and context-aware manner, as discussed within an example provided in column 14, lines 16-36.  Transportation/”ride-sharing” information and the solution to “book a taxi for the user in response to a user request, discussed within the cited portion of Nelson, is considered equivalent to “segment” information determined based on the search query as taught by the Applicant). 
The reference of Nelson does not appear to explicitly recite the amended limitations to, “calculate confidence scores reflecting degrees to which the search results relate to the corresponding entities”; “infer a user preference for a particular search result based on a particular confidence score that indicates how much the particular search result relates to a particular entity and based on a particular confidence value that indicates how much the user prefers the particular entity”; “modify a non-personalized ranking the search results that is based at least on global popularities of the search results by adjusting a ranking of the particular search result based at least on the user preference to generate a personalized ranking of the search results reflecting the adjusted ranking of the particular search result, a degree to which the ranking of the particular search result is adjusted being determined based on the particular confidence score and the particular confidence value” and “provide the personalized ranking of the search results to the user”.
The reference of Myslinski recites the limitations to, 
“calculate confidence scores reflecting degrees to which the search results relate to the corresponding entities” (see pp. [0046]; e.g., As discussed within the cited paragraph [0046], an automatic result and crowdsource result are compared, and the result with a higher confidence score is used. In some embodiments, both results including the confidence score of each are provided. Confidence of a result is able to be determined in any manner; for example, based on how close source information is to the information, based on the number of agreeing/disagreeing sources, and/or any other manner, with Myslinski’s “confidence score” being considered equivalent to Applicant’s “confidence score”, which is described within Applicant’s submitted arguments as “...reflecting degrees to which the search results relate to the corresponding entities”); 
“infer a user preference for a particular search result based on a particular confidence score that indicates how much the particular search result relates to a particular entity and based on a particular confidence value that indicates how much the user prefers the particular entity” (see pp. [0037-0038], [0046-0047]; e.g., the reference of Myslinski teaches of using “implying”, equivalent to the act of inferring, as well as tagging, labeling, asserting, persuading, and pointing out, when providing additional information related to fact checked information, which, as stated within the rationale provided above for paragraph [0046], can be influenced by the calculation and utilization of at least a “confidence score” that is based on at least how close source information is to the information or based on the number of agreeing/disagreeing sources, for example.  Paragraph [0047] goes on to teach that sources are filtered based on personal preferences, characteristics, and other selections such that only sources satisfying preferences are accepted automatically, and others are rejected or placed on hold for approval);
“modify a non-personalized ranking of the search results that is based at least on global popularities of the search results by adjusting a ranking of the particular search result based at least on the user preference to generate a personalized ranking of the search results reflecting the adjusted ranking of the particular search result, a degree to which the ranking of the particular search result is adjusted being determined based on the particular confidence score and the particular confidence value” (see pp. [0033-0034], [0046]; e.g., the reference of Myslinski serves as an enhancement to the teachings of Nelson by providing for the accuracy of information through the monitoring of information, processing of information, and fact checking of information, where social networking information is used as a source for monitoring, processing, and/or other forms of analysis when providing social fact checking information to a user.  Automatic fact checking results {i.e. considered equivalent to Applicant’s non-personalized ranking of the search results} are relied upon if the produced results are above a quality/confidence threshold, and if not, manual crowdsourcing fact checking {i.e. considered equivalent to Applicant’s “global popularities”} is utilized to provide results through “majority rules, percent above/below a threshold or any other way”, which can be performed in parallel with automatic fact checking to produce a result that is presented on the user’s device {i.e. considered equivalent to Applicant’s “adjusted ranking of the particular search result”}.  As discussed within the cited paragraph [0046], an automatic result and crowdsource result are compared, and the result with a higher confidence score is used. In some embodiments, both results including the confidence score of each are provided. Confidence of a result is able to be determined in any manner; for example, based on how close source information is to the information, based on the number of agreeing/disagreeing sources, and/or any other manner, with Myslinski’s “confidence score” being considered equivalent to Applicant’s “confidence score”, which is described within Applicant’s submitted arguments as “...reflecting degrees to which the search results relate to the corresponding entities”.  According to at least paragraphs [0033-0034], fact checking includes comparing information to source information to determine the factual validity, accuracy, and quality of the information, where sources are rated and/or weighted and given more weight based on the accuracy of the source, type of source, user preference, classification of the source, and/or any other weighting factor, for example, reading on Applicant’s “confidence value”, as the weighted factor based at least on user preference is a derived measurement based on a comparison with source information.  Within Applicant’s submitted arguments, Applicant describes the claimed “confidence value” as “...measurements of the user preferences with respect to the corresponding entities”.  Further elaboration has been provided within the teachings of paragraphs [0133], [0138-0139] and [0143] of Myslinski); and
“provide the personalized ranking of the search results to the user” (see pp. [0133]; e.g., the reference of Myslinski teaches of providing one or more of a fact check result, where, subsequent from an initial generic, non-user-specific result being presented, fact check results may be tailored or modified, and presented to one or more users, considered equivalent to Applicant’s providing of a personalized ranking of search results.  Paragraphs [0136-0138] provide further teachings into the modification and presentation of fact check results, including “...presenting a tailored fact check result based on user information (e.g., job, income, political affiliation, activities, preferences accessible in a data structure or analysis of online data)”).
The combined references of Nelson and Myslinski are considered analogous art for being within the same field of endeavor, which is databases and file management within social networks and social media having search engines utilizing the collection of search behaviors, and providing for the accuracy of information.  Therefore, it would have been obvious for one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the tailoring of queried and fact-checked results using confidence scores and probabilities, as taught by Myslinski, with the method of Nelson, because fact checkers typically suffer from speed, efficiency, accuracy and other issues, where the system limits the spread of misleading or incorrect information. (Myslinski; [0003-0005])

As for Claim 5, Nelson teaches, wherein the activity history comprises at least one of: a query history, a click history, or a browse history (see col. 19, lines 9-31; e.g., the reference of Nelson teaches of utilizing offline aggregators and an online inference service, which may process data associated with the user that is collected from a prior time window.  The data may include “search history” that is collected from a prior 90-day window, reading on Applicant’s claimed limitation, as activity history in the form of “search history” is collected within a particular time window).

As for Claim 7, Nelson teaches, wherein the activity history falls within a specified time period (see col. 19, lines 9-31; e.g., the reference of Nelson teaches of utilizing offline aggregators and an online inference service, which may process data associated with the user that is collected from a prior time window.  The data may include “search history” that is collected from a prior 90-day window, reading on Applicant’s claimed limitation, as activity history in the form of “search history” is collected within a particular time window).

As for Claim 9, Nelson teaches, wherein a degree to which the ranking of the particular search result is promoted is based at least on the particular confidence value (see col. 12, lines 36-42; col. 13, lines 10-11; e.g., the reference of Nelson utilizes at least a social graph, knowledge graph, and concept graph for a plurality of entities, each having a unique identifier (ID), and with the plurality of entities comprising a single record and one or more attribute values.  As stated within the cited portion of column 12, “...Each attribute value may be associated with a confidence probability. A confidence probability for an attribute value represents a probability that the value is accurate for the given attribute”, with each attribute value may be also associated with a semantic weight.  Additionally, column 16, lines 7-33 teaches of utilizing a component such as a “proactive agent” which may rank candidate entities generated from one or more of a backend query issued using deterministic filters, such as one or more of a user profile and the content associated with the candidate entities having entity attributes {i.e. confidence probability}, and relevance between users and entities.  The ranking can also be based on similarity scores representing similarities between a user’s interests and the candidate entities). 

As for Claim 10, Nelson teaches, A method, comprising:
receiving segment information containing information about entities related to a segment (see col. 1, lines 12-23; col. 7, lines 29-46; e.g., the reference of Nelson relates to hardware and software for smart assistant systems allowing for the access of information from a variety of sources, such as weather conditions, stock prices, retail prices, etc., and having data stores used to store various types of information organized according to specific data structures.  Each data store may be a relational, columnar, correlation or suitable database allowing for the retrieval of information.  Data stores, servers and interfaces from third-party systems may communicate with the system, and include information regarding things or activities of interest to one or more users, such as “movie show times” and “gift certificates”, as discussed within column 8, lines 21-50); 
receiving an activity history of a user (see col. 19, lines 9-31; e.g., the reference of Nelson teaches of utilizing offline aggregators and an online inference service, which may process data associated with the user that is collected from a prior time window.  The data may include “search history” that is collected from a prior 90-day window, reading on Applicant’s claimed limitation, as activity history in the form of “search history” is collected and received);
“generating tags and associated confidence values based at least on the activity history and the segment information, the tags corresponding to the entities in the segment information; storing the tags and the associated confidence values in user preference information...” (see col. 6, lines 44-53; col. 9, lines 12-25; e.g., the cited portions of Nelson teach of utilizing at least an “assistant system” to allow users to retrieve information from different sources/service providers by using natural-language understanding (NLU) of an NLU module to analyze user requests based on a user’s profile and other relevant information.  A “social-networking system” may include one or more “user-profile stores” for storing user profile information, such as behavioral information, preferences, interests and affinities, considered equivalent to Applicant’s “user preference information”. One or more attribute values assigned to entities corresponding to a user’s profile and other relevant information are considered equivalent to Applicant’s teachings of “tags that correspond to entities”.  The Nelson reference, at least within column 24, lines 46-67 through column 25, lines 1-11 and column 27, lines 14-35, discuss the incorporation of a utilized affinity measure {i.e. affinity-coefficient} in regards to a determined affinity of a user to each retrieved content item, where one or more content items exceeding an affinity threshold are included into a content digest.  The affinity measure relating to one or more users is considered an equivalent measure to Applicant’s “confidence value”, which, as disclosed within Applicant’s arguments, “...is a measurement of how much the user prefers a certain entity”.  Column 27, lines 14-35 provides further teachings of the incorporation of content objects into a slideshow, for example, while utilizing at least one or more of an affinity coefficient); 
receiving a search query from the user (see col. 12, lines 13-24; col. 13, lines 17-67; col. 14, lines 36;e.g., the reference of Nelson teaches of the utilization of at least a “dialog engine”, in communication with at least an “assistant xbot” and/or different “agents”, for facilitating the flow of conversation with a user, and providing for the retrieval of requested content objects from third-party providers, for example, additionally storing previous conversations between the user and assistant xbot); 
“obtaining search results based at least on the search query...” (see col. 13, lines 17-67; col. 14, lines 1-15; e.g., the reference of nelson teaches of the retrieval of requested content objects and/or services provided by at least third-party providers in response to communication between at least the dialog engine to one or more agents relating to a request.  An example is provided within the cited portion, where “the assistant system may use a calendar agent to retrieve the location of the next meeting”, and direct the user to the next meeting using a “navigation agent”); 
determining that the search query is directed to the segment based at least on the search query or the search results (see col. 14, lines 16-36; e.g., processing/analysis results are stored in the user context engine having one or more of a user profile, thus, generating/updating preferential information of a user profile based on user data from a prior time window and corresponding information, such as transportation/”ride-sharing” information handled by a “transportation agent” in executing a requested task in a personalized and context-aware manner, as discussed within an example provided in column 14, lines 16-36.  Transportation/”ride-sharing” information and the solution to “book a taxi for the user in response to a user request, discussed within the cited portion of Nelson, is considered equivalent to “segment” information determined based on the search query as taught by the Applicant); 
The reference of Nelson does not appear to explicitly recite the amended limitations for, “...the confidence values measuring the user’s preferences with respect to the corresponding entities”; “...the search results having a non-personalized ranking that is based at least on global popularities of the search results”; “calculating the confidence scores reflecting degrees to which the search results relate to the corresponding entities”; “inferring a user preference for a particular search result based on a particular confidence score that indicates how much the particular search result relates to a particular entity and based on a particular confidence value that indicates how much the user prefers the particular entity”; “modify the non-personalized ranking of the search results by adjusting a ranking of the particular search result based at least on the user preference to generate a personalized ranking of the search results reflecting the adjusted ranking of the particular search result, a degree to which the ranking of the particular search result is adjusted being determined based on the particular confidence score and the particular confidence value” and “sending the personalized ranking of the search results to the user”.
The reference of Myslinki teaches,  
“...the confidence values measuring the user’s preferences with respect to the corresponding entities” (see pp. [0033-0034]; e.g., According to at least paragraphs [0033-0034], fact checking includes comparing information to source information to determine the factual validity, accuracy, and quality of the information, where sources are rated and/or weighted and given more weight based on the accuracy of the source, type of source, user preference, classification of the source, and/or any other weighting factor, for example, reading on Applicant’s “confidence value”, as the weighted factor based at least on user preference is a derived measurement based on a comparison with source information.  Within Applicant’s submitted arguments, Applicant describes the claimed “confidence value” as “...measurements of the user preferences with respect to the corresponding entities”.);
“...the search results having a non-personalized ranking that is based at least on global popularities of the search results” (see pp. [0033-0034], [0046]; e.g., the reference of Myslinski serves as an enhancement to the teachings of Nelson by providing for the accuracy of information through the monitoring of information, processing of information, and fact checking of information, where social networking information is used as a source for monitoring, processing, and/or other forms of analysis when providing social fact checking information to a user.  Automatic fact checking results {i.e. considered equivalent to Applicant’s non-personalized ranking of the search results} are relied upon if the produced results are above a quality/confidence threshold, and if not, manual crowdsourcing fact checking {i.e. considered equivalent to Applicant’s “global popularities”} is utilized to provide results through “majority rules, percent above/below a threshold or any other way”, which can be performed in parallel with automatic fact checking to produce a result that is presented on the user’s device {i.e. considered equivalent to Applicant’s “adjusted ranking of the particular search result”});
“calculating the confidence scores reflecting degrees to which the search results relate to the corresponding entities” (see pp. [0046]; e.g., As discussed within the cited paragraph [0046], an automatic result and crowdsource result are compared, and the result with a higher confidence score is used. In some embodiments, both results including the confidence score of each are provided. Confidence of a result is able to be determined in any manner; for example, based on how close source information is to the information, based on the number of agreeing/disagreeing sources, and/or any other manner, with Myslinski’s “confidence score” being considered equivalent to Applicant’s “confidence score”, which is described within Applicant’s submitted arguments as “...reflecting degrees to which the search results relate to the corresponding entities”); 
“inferring a user preference for a particular search result based on a particular confidence score that indicates how much the particular search result relates to a particular entity and based on a particular confidence value that indicates how much the user prefers the particular entity” (see pp. [0037-0038], [0046-0047]; e.g., the reference of Myslinski teaches of using “implying”, equivalent to the act of inferring, as well as tagging, labeling, asserting, persuading, and pointing out, when providing additional information related to fact checked information, which, as stated within the rationale provided above for paragraph [0046], can be influenced by the calculation and utilization of at least a “confidence score” that is based on at least how close source information is to the information or based on the number of agreeing/disagreeing sources, for example.  Paragraph [0047] goes on to teach that sources are filtered based on personal preferences, characteristics, and other selections such that only sources satisfying preferences are accepted automatically, and others are rejected or placed on hold for approval);
“modify the non-personalized ranking of the search results by adjusting a ranking of the particular search result based at least on the user preference to generate a personalized ranking of the search results reflecting the adjusted ranking of the particular search result, a degree to which the ranking of the particular search result is adjusted being determined based on the particular confidence score and the particular confidence value” (see pp. [0033-0034], [0046]; e.g., the reference of Myslinski serves as an enhancement to the teachings of Nelson by providing for the accuracy of information through the monitoring of information, processing of information, and fact checking of information, where social networking information is used as a source for monitoring, processing, and/or other forms of analysis when providing social fact checking information to a user.  Automatic fact checking results {i.e. considered equivalent to Applicant’s non-personalized ranking of the search results} are relied upon if the produced results are above a quality/confidence threshold, and if not, manual crowdsourcing fact checking {i.e. considered equivalent to Applicant’s “global popularities”} is utilized to provide results through “majority rules, percent above/below a threshold or any other way”, which can be performed in parallel with automatic fact checking to produce a result that is presented on the user’s device {i.e. considered equivalent to Applicant’s “adjusted ranking of the particular search result”}.  As discussed within the cited paragraph [0046], an automatic result and crowdsource result are compared, and the result with a higher confidence score is used. In some embodiments, both results including the confidence score of each are provided. Confidence of a result is able to be determined in any manner; for example, based on how close source information is to the information, based on the number of agreeing/disagreeing sources, and/or any other manner, with Myslinski’s “confidence score” being considered equivalent to Applicant’s “confidence score”, which is described within Applicant’s submitted arguments as “...reflecting degrees to which the search results relate to the corresponding entities”.  According to at least paragraphs [0033-0034], fact checking includes comparing information to source information to determine the factual validity, accuracy, and quality of the information, where sources are rated and/or weighted and given more weight based on the accuracy of the source, type of source, user preference, classification of the source, and/or any other weighting factor, for example, reading on Applicant’s “confidence value”, as the weighted factor based at least on user preference is a derived measurement based on a comparison with source information.  Within Applicant’s submitted arguments, Applicant describes the claimed “confidence value” as “...measurements of the user preferences with respect to the corresponding entities”.  Further elaboration has been provided within the teachings of paragraphs [0133], [0138-0139] and [0143] of Myslinski); and
“sending the personalized ranking of the search results to the user” (see pp. [0133]; e.g., the reference of Myslinski teaches of providing one or more of a fact check result, where, subsequent from an initial generic, non-user-specific result being presented, fact check results may be tailored or modified, and presented to one or more users, considered equivalent to Applicant’s providing of a personalized ranking of search results.  Paragraphs [0136-0138] provide further teachings into the modification and presentation of fact check results, including “...presenting a tailored fact check result based on user information (e.g., job, income, political affiliation, activities, preferences accessible in a data structure or analysis of online data)”).
The combined references of Nelson and Myslinski are considered analogous art for being within the same field of endeavor, which is databases and file management within social networks and social media having search engines utilizing the collection of search behaviors, and providing for the accuracy of information.  Therefore, it would have been obvious for one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the tailoring of queried and fact-checked results using confidence scores and probabilities, as taught by Myslinski, with the method of Nelson, because fact checkers typically suffer from speed, efficiency, accuracy and other issues, where the system limits the spread of misleading or incorrect information. (Myslinski; [0003-0005])

As for Claim 11, Nelson teaches, wherein generating the tags and the associated confidence values comprises:
“determining that the activity history relates to the entities in the segment information” (see col. 19, lines 9-31; e.g., the reference of Nelson teaches of utilizing offline aggregators and an online inference service, which may process data associated with the user that is collected from a prior time window.  The data may include “search history” that is collected from a prior 90-day window, reading on Applicant’s claimed limitation, as activity history in the form of “search history” is collected within a particular time window).

As for Claim 14, Nelson teaches, wherein generating the confidence values comprises:
		“using a machine-learning model to calculate the confidence values as a measure of the user’s preferences for the associated tags that correspond to the entities in the segment information” (see col. 16, lines 7-34; col. 39, lines 1-16; e.g., The cited portion of column 16, lines 7-34 of Nelson teaches of the generation and ranking of candidate entities being returned by at least a “proactive agent” based on at least a user profile and/or based on a “machine-learning model” that is trained based on the user profile, entity attributes {i.e. affinity}, and relevance between users and entities.  The proactive agent may also rank the generated candidate entities based on the user profile and the content associated with the candidate entities, reading on Applicant’s claimed limitation. The ranking can also be based on similarity scores representing similarities between a user’s interests and the candidate entities, which are apparently variable and influence the presentation of candidate entities being presented.  As stated within this communication, at least within column 18, lines 14-65, components such as a “slot tagger”, “meta slot tagger”, and “entity tagger” are utilized for the annotating user requests as input and plurality of entities, respectively, and for the formulation of the user requests into one or more vectors by at least an “intent classifier”.  The slot tagger may annotate one or more slots for the n-grams associated with a user request, a meta slot tagger may tag generic slots such as references to items, the type of slot, the value of the slot, etc., and the entity tagger is used for annotating entities of a processing result.  Probabilities are calculated, indicative of the input being associated with a particular meta-intent, as the intent classifier, “...may then calculate probabilities of the user request being associated with different predefined intents based on a vector comparison between the vector representing the user request and the vectors representing different predefined intents”).

As for Claim 15, Nelson teaches, “receiving an updated activity history of the user” (see col. 19, lines 9-31; e.g., the reference of Nelson teaches of utilizing offline aggregators and an online inference service, which may process data associated with the user that is collected from a prior time window.  The data may include “search history” that is collected from a prior 90-day window, reading on Applicant’s claimed limitation, as activity history in the form of “search history” is collected and received); and
updating the user preference information based at least on the updated activity history (see col. 10, lines 44-48, 65-67; col. 11, lines 1-23; col. 19, lines 9-67; col. 20, lines 1-3; e.g., Column 10, lines 44-48, 65-67 through column 11, lines 1-23 teach of the “assistant system” receiving user input using components such as an “assistant xbot”, NLU module, “semantic information aggregator” and “user context engine”, for interpreting and understanding the user input,  and storing a user profile that comprises user interests and preferences on a plurality of topics and platforms. Column 19, lines 9-67 teaches of the functions of at least a “semantic information aggregator” and its components {i.e. user context engine, offline aggregators, online inference system}, which processes data associated with a user from a prior time window {i.e. search history}, aggregates user profiles, ranked entities, and information from graphs {i.e. social, knowledge and concept graphs}, as well as extracts personalization features from contextual information).

As for Claim 16, Nelson teaches, wherein determining that the particular search result relates to the particular entity comprises:
“parsing and analyzing contents of a web page associated with the particular search result” (see col. 16, lines 7-34; col. 39, lines 1-16; e.g., The cited portion of column 16, lines 7-34 of Nelson teaches of the generation and ranking of candidate entities being returned by at least a “proactive agent” based on at least a user profile and/or based on a “machine-learning model” that is trained based on the user profile, entity attributes {i.e. confidence probability}, and relevance between users and entities.  The proactive agent may also rank the generated candidate entities based on the user profile and the content associated with the candidate entities, reading on Applicant’s claimed limitation. The ranking can also be based on similarity scores representing similarities between a user’s interests and the candidate entities, which are apparently variable and influence the presentation of candidate entities being presented).

As for Claim 17, Nelson teaches, wherein adjusting the ranking of the particular search result comprises:
using a machine-learning model to increase the ranking of the particular search result (see col. 16, lines 7-34; e.g., the cited portion of Nelson teaches of the generation and ranking of candidate entities being returned by at least a “proactive agent” based on at least a user profile and/or based on a “machine-learning model” that is trained based on the user profile, entity attributes {i.e. affinities}, and relevance between users and entities.  The proactive agent may also rank the generated candidate entities based on the user profile and the content associated with the candidate entities, reading on Applicant’s claimed limitation. The ranking can also be based on similarity scores representing similarities between a user’s interests and the candidate entities, which are apparently variable and influence the presentation of candidate entities being presented.  The Nelson reference, at least within column 27, lines 14-35 provides further teachings of the incorporation of content objects into a slideshow, for example, while utilizing at least one or more of an affinity coefficient, and allowing at least an “assistant system” to order slides according to derived higher affinity-coefficients).

As for Claim 18, Nelson teaches, A computer-readable storage medium comprising instructions which, when executed by one or more hardware processors, cause the one or more hardware processors to perform a process, comprising:
storing segment information associated with a segment, the segment information including information about entities relating to the segment, the entities having entity identifiers (see col. 1, lines 12-23; col. 7, lines 29-46; e.g., the reference of Nelson relates to hardware and software for smart assistant systems allowing for the access of information from a variety of sources, such as weather conditions, stock prices, retail prices, etc., and having data stores used to store various types of information organized according to specific data structures.  Each data store may be a relational, columnar, correlation or suitable database allowing for the retrieval of information.  Data stores, servers and interfaces from third-party systems may communicate with the system, and include information regarding things or activities of interest to one or more users, such as “movie show times” and “gift certificates”, as discussed within column 8, lines 21-50);
receiving an activity history of a user (see col. 19, lines 9-31; e.g., the reference of Nelson teaches of utilizing offline aggregators and an online inference service, which may process data associated with the user that is collected from a prior time window.  The data may include “search history” that is collected from a prior 90-day window, reading on Applicant’s claimed limitation, as activity history in the form of “search history” is collected and received);
generating user preference information associated with the user based at least on the activity history and the segment information (see col. 10, lines 44-48, 65-67; col. 11, lines 1-23; col. 19, lines 9-67; col. 20, lines 1-3; e.g., Column 10, lines 44-48, 65-67 through column 11, lines 1-23 teach of the “assistant system” receiving user input using components such as an “assistant xbot”, NLU module, “semantic information aggregator” and “user context engine”, for interpreting and understanding the user input,  and storing a user profile that comprises user interests and preferences on a plurality of topics and platforms. Column 19, lines 9-67 teaches of the functions of at least a “semantic information aggregator” and its components {i.e. user context engine, offline aggregators, online inference system}, which processes data associated with a user from a prior time window {i.e. search history}, aggregates user profiles, ranked entities, and information from graphs {i.e. social, knowledge and concept graphs}, as well as extracts personalization features from contextual information), 
the user preference information including tags having entity identifiers that match the entity identifiers in the segment information, the tags being associated with confidence values that measure the degrees to which the user prefers the corresponding entities in the segment information (see col. 12, lines 36-42; col. 13, lines 10-11; e.g., the reference of Nelson utilizes at least a social graph, knowledge graph, and concept graph for a plurality of entities, each having a unique identifier (ID), and with the plurality of entities comprising a single record and one or more attribute values.  The Nelson reference, at least within column 24, lines 46-67 through column 25, lines 1-11 and column 27, lines 14-35, discuss the incorporation of a utilized affinity measure {i.e. affinity-coefficient} in regards to a determined affinity of a user to each retrieved content item, where one or more content items exceeding an affinity threshold are included into a content digest.  The affinity measure relating to one or more users is considered an equivalent measure to Applicant’s “confidence value”, which, as disclosed within Applicant’s arguments, “...is a measurement of how much the user prefers a certain entity”.  Column 27, lines 14-35 provides further teachings of the incorporation of content objects into a slideshow, for example, while utilizing at least one or more of an affinity coefficient.  Additionally, column 16, lines 7-33 teaches of utilizing a component such as a “proactive agent” which may rank candidate entities generated from one or more of a backend query issued using deterministic filters, such as one or more of a user profile {i.e. user preference information} and the content associated with the candidate entities having entity attributes {i.e. affinity}, and relevance between users and entities.  The ranking can also be based on similarity scores representing similarities between a user’s interests and the candidate entities.  As discussed within the cited portion of column 12, lines 13-54, each entity includes unique users or concepts each having a unique identifier (ID).  The reference teaches of utilizing a “meta-slot tagger” to annotate one or more slots, where slots represent a basic semantic entity and may be a named sub-string with the user input.  As stated, a “natural language understanding module (NLU)” may identify a domain, an intent, and one or more slots from user input in a personalized and context-aware manner, reading on Applicant’s claimed limitation, as identifiers specified within privacy settings of a user profile are correlated by a user {i.e. unique user or concept}, and are not returned as one or more searchable items according to that correlation);
receiving a search query from the user (see col. 12, lines 13-24; col. 13, lines 17-67; col. 14, lines 36;e.g., the reference of Nelson teaches of the utilization of at least a “dialog engine”, in communication with at least an “assistant xbot” and/or different “agents”, for facilitating the flow of conversation with a user, and providing for the retrieval of requested content objects from third-party providers, for example, additionally storing previous conversations between the user and assistant xbot); 
“obtaining search results responsive to the search query...” (see col. 13, lines 17-67; col. 14, lines 1-15; e.g., the reference of nelson teaches of the retrieval of requested content objects and/or services provided by at least third-party providers in response to communication between at least the dialog engine to one or more agents relating to a request.  An example is provided within the cited portion, where “the assistant system may use a calendar agent to retrieve the location of the next meeting”, and direct the user to the next meeting using a “navigation agent”); 
classifying the search query as being directed to the segment based at least on the search query or the search results (see col. 14, lines 16-36; e.g., processing/analysis results are stored in the user context engine having one or more of a user profile, thus, generating/updating preferential information of a user profile based on user data from a prior time window and corresponding information, such as transportation/”ride-sharing” information handled by a “transportation agent” in executing a requested task in a personalized and context-aware manner, as discussed within an example provided in column 14, lines 16-36.  Transportation/”ride-sharing” information and the solution to “book a taxi for the user in response to a user request, discussed within the cited portion of Nelson, is considered equivalent to “segment” information determined based on the search query as taught by the Applicant); and
analyzing a web page associated with a particular search result to identify a particular entity in the segment information that relates to the particular search result (see col. 16, lines 7-34; col. 39, lines 1-16; e.g., The cited portion of column 16, lines 7-34 of Nelson teaches of the generation and ranking of candidate entities being returned by at least a “proactive agent” based on at least a user profile and/or based on a “machine-learning model” that is trained based on the user profile, entity attributes {i.e. confidence probability}, and relevance between users and entities.  The proactive agent may also rank the generated candidate entities based on the user profile and the content associated with the candidate entities, reading on Applicant’s claimed limitation. The ranking can also be based on similarity scores representing similarities between a user’s interests and the candidate entities, which are apparently variable and influence the presentation of candidate entities being presented). 
The reference of Nelson does not appear to explicitly recite the amended limitations for, “..., the search results having a non-personalized ranking that is based at least on global popularities of the search results”; “calculating a particular confidence score reflecting degree to which the particular search result relates to the particular entity”; ”finding a particular tag and a particular confidence value in the user preference information that corresponds to the particular entity based at least on a particular entity identifier associated with the particular entity”; “modifying the non-personalized modifying the non-personalized ranking of the search results by adjusting a ranking of the particular search result to generate a personalized ranking of the search results reflecting the adjusted ranking of the particular search result, a degree to which the ranking of the particular search result is adjusted being determined based on the particular confidence score and the particular confidence value” and “sending the personalized ranking of the search results to the user”.
The reference of Myslinski teaches, 
“..., the search results having a non-personalized ranking that is based at least on global popularities of the search results” (see pp. [0033-0034], [0046]; e.g., the reference of Myslinski serves as an enhancement to the teachings of Nelson by providing for the accuracy of information through the monitoring of information, processing of information, and fact checking of information, where social networking information is used as a source for monitoring, processing, and/or other forms of analysis when providing social fact checking information to a user.  Automatic fact checking results {i.e. considered equivalent to Applicant’s non-personalized ranking of the search results} are relied upon if the produced results are above a quality/confidence threshold, and if not, manual crowdsourcing fact checking {i.e. considered equivalent to Applicant’s “global popularities”} is utilized to provide results through “majority rules, percent above/below a threshold or any other way”, which can be performed in parallel with automatic fact checking to produce a result that is presented on the user’s device {i.e. considered equivalent to Applicant’s “adjusted ranking of the particular search result”});
“calculating a particular confidence score reflecting degree to which the particular search result relates to the particular entity” (see pp. [0046]; e.g., As discussed within the cited paragraph [0046], an automatic result and crowdsource result are compared, and the result with a higher confidence score is used. In some embodiments, both results including the confidence score of each are provided. Confidence of a result is able to be determined in any manner; for example, based on how close source information is to the information, based on the number of agreeing/disagreeing sources, and/or any other manner, with Myslinski’s “confidence score” being considered equivalent to Applicant’s “confidence score”, which is described within Applicant’s submitted arguments as “...reflecting degrees to which the search results relate to the corresponding entities”); 
“finding a particular tag and a particular confidence value in the user preference information that corresponds to the particular entity based at least on a particular entity identifier associated with the particular entity” (see pp. [0037-0038], [0046-0047]; e.g., the reference of Myslinski teaches of using “implying”, as well as tagging, labeling, asserting, persuading, and pointing out, when providing additional information related to fact checked information, which, as stated within the rationale provided above for paragraph [0046], can be influenced by the calculation and utilization of at least a “confidence score” that is based on at least how close source information is to the information or based on the number of agreeing/disagreeing sources, for example.  Paragraph [0047] goes on to teach that sources are filtered based on personal preferences, characteristics, and other selections such that only sources satisfying preferences are accepted automatically, and others are rejected or placed on hold for approval);
“modifying the non-personalized ranking of the search results by adjusting a ranking of the particular search result to generate a personalized ranking of the search results reflecting the adjusted ranking of the particular search result, a degree to which the ranking of the particular search result is adjusted being determined based on the particular confidence score and the particular confidence value” (see pp. [0033-0034], [0046]; e.g., the reference of Myslinski serves as an enhancement to the teachings of Nelson by providing for the accuracy of information through the monitoring of information, processing of information, and fact checking of information, where social networking information is used as a source for monitoring, processing, and/or other forms of analysis when providing social fact checking information to a user.  Automatic fact checking results {i.e. considered equivalent to Applicant’s non-personalized ranking of the search results} are relied upon if the produced results are above a quality/confidence threshold, and if not, manual crowdsourcing fact checking {i.e. considered equivalent to Applicant’s “global popularities”} is utilized to provide results through “majority rules, percent above/below a threshold or any other way”, which can be performed in parallel with automatic fact checking to produce a result that is presented on the user’s device {i.e. considered equivalent to Applicant’s “adjusted ranking of the particular search result”}.  As discussed within the cited paragraph [0046], an automatic result and crowdsource result are compared, and the result with a higher confidence score is used. In some embodiments, both results including the confidence score of each are provided. Confidence of a result is able to be determined in any manner; for example, based on how close source information is to the information, based on the number of agreeing/disagreeing sources, and/or any other manner, with Myslinski’s “confidence score” being considered equivalent to Applicant’s “confidence score”, which is described within Applicant’s submitted arguments as “...reflecting degrees to which the search results relate to the corresponding entities”.  According to at least paragraphs [0033-0034], fact checking includes comparing information to source information to determine the factual validity, accuracy, and quality of the information, where sources are rated and/or weighted and given more weight based on the accuracy of the source, type of source, user preference, classification of the source, and/or any other weighting factor, for example, reading on Applicant’s “confidence value”, as the weighted factor based at least on user preference is a derived measurement based on a comparison with source information.  Within Applicant’s submitted arguments, Applicant describes the claimed “confidence value” as “...measurements of the user preferences with respect to the corresponding entities”.  Further elaboration has been provided within the teachings of paragraphs [0133], [0138-0139] and [0143] of Myslinski); and
“sending the personalized ranking of the search results to the user” (see pp. [0133]; e.g., the reference of Myslinski teaches of providing one or more of a fact check result, where, subsequent from an initial generic, non-user-specific result being presented, fact check results may be tailored or modified, and presented to one or more users, considered equivalent to Applicant’s providing of a personalized ranking of search results.  Paragraphs [0136-0138] provide further teachings into the modification and presentation of fact check results, including “...presenting a tailored fact check result based on user information (e.g., job, income, political affiliation, activities, preferences accessible in a data structure or analysis of online data)”).
The combined references of Nelson and Myslinski are considered analogous art for being within the same field of endeavor, which is databases and file management within social networks and social media having search engines utilizing the collection of search behaviors, and providing for the accuracy of information.  Therefore, it would have been obvious for one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the tailoring of queried and fact-checked results using confidence scores and probabilities, as taught by Myslinski, with the method of Nelson, because fact checkers typically suffer from speed, efficiency, accuracy and other issues, where the system limits the spread of misleading or incorrect information. (Myslinski; [0003-0005])

As for Claim 19, Nelson teaches to, “classify one or more of the tags as being a controversial subject”; and “exclude the one or more of the tags from the user preference information, the personalized ranking of the search results being unbiased by the controversial subject” (see col. 49, lines 15-66; e.g., the reference of Nelson teaches of utilizing privacy settings pertaining to a particular one or more users and a plurality of objects with designations of “visible” or “invisible” being assigned to one or more objects influencing access to the one or more objects, which is considered equivalent to the classification of a tag corresponding to one or more objects as a “controversial subject”, as privacy settings can exclude one or more objects from search results if an object is not allowed to be surfaced, discovered by, or visible to one or more users).

As for Claim 20, Nelson teaches, “wherein analyzing the web page comprises extracting one or more topics from the web page and identifying one or more entities in the segment information relating to the one or more topics” (see col. 12, lines 25-50; col. 20, lines 21-52; e.g., the reference of Nelson teaches of utilizing at least a resolution module, which may access the social graph, knowledge graph, and concept graph when resolving entities, with an example provided that analyzes a knowledge graph comprising an entity of a movie, including information that has been extracted from multiple content sources {i.e. movie review sources and media databases considered equivalent to collections of websites/webpages of movie/media content}, and fused to generate a single unique record for the knowledge graph.  As stated within the cited column 20, lines 21-52, entities may be resolved based on ontology data extracted from the graphs, and categorized into different generic topics).

	As for Claim 26, Nelson teaches of a smart assistant which provides information or services on behalf of a user based on a combination of user input and the ability to access information from a variety of online services.
	Nelson does not recite the limitations to, “identify a subset of the tags as being a controversial subject”; and “exclude the subset of the tags from the user preference information, the personalized ranking of the search results being unbiased by the controversial subject”.
	Myslinski teaches, wherein the computer-readable instructions further cause the one or more hardware processors to:
	“identify a subset of the tags as being a controversial subject” (see pp. [0061]; e.g., the reference of MySlinski teaches of the identification of controversies and biases, such as questionable statements, lies, and misstatements); and
	“exclude the subset of the tags from the user preference information, the
personalized ranking of the search results being unbiased by the controversial subject” (see pp. [0047]; e.g., the reference of Myslinski teaches of filtering based on user preferences).
The combined references of Nelson and Myslinski are considered analogous art for being within the same field of endeavor, which is databases and file management within social networks and social media having search engines utilizing the collection of search behaviors, and providing for the accuracy of information.  Therefore, it would have been obvious for one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the tailoring of queried and fact-checked results using confidence scores and probabilities, as taught by Myslinski, with the method of Nelson, because fact checkers typically suffer from speed, efficiency, accuracy and other issues, where the system limits the spread of misleading or incorrect information. (Myslinski; [0003-0005])



	As for Claim 27, Nelson teaches of a smart assistant which provides information or services on behalf of a user based on a combination of user input and the ability to access information from a variety of online services.
	Nelson does not recite the limitations of, “generating the particular confidence value for the particular entity that reflects a dislike by the user based at least on search queries using an exclusion operator”.
	Myslinski teaches, wherein the computer-readable instructions further cause the one or more hardware processors to:
	“generating the particular confidence value for the particular entity that
reflects a dislike by the user based at least on search queries using an exclusion operator” (see pp. [0033-0034]; e.g., According to at least paragraphs [0033-0034], fact checking includes comparing information to source information to determine the factual validity, accuracy, and quality of the information, where sources are rated and/or weighted and given more weight based on the accuracy of the source, type of source, user preference, classification of the source, and/or any other weighting factor, for example, reading on Applicant’s “confidence value”, as the weighted factor based at least on user preference is a derived measurement based on a comparison with source information.  Within Applicant’s submitted arguments, Applicant describes the claimed “confidence value” as “...measurements of the user preferences with respect to the corresponding entities”.  Additionally, paragraphs [0133-0134] discuss the tailoring or modification of fact checked results, which take into account user reactions, such as likes/dislikes).
The combined references of Nelson and Myslinski are considered analogous art for being within the same field of endeavor, which is databases and file management within social networks and social media having search engines utilizing the collection of search behaviors, and providing for the accuracy of information.  Therefore, it would have been obvious for one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the tailoring of queried and fact-checked results using confidence scores and probabilities, as taught by Myslinski, with the method of Nelson, because fact checkers typically suffer from speed, efficiency, accuracy and other issues, where the system limits the spread of misleading or incorrect information. (Myslinski; [0003-0005])

	As for Claim 28, Nelson teaches of a smart assistant which provides information or services on behalf of a user based on a combination of user input and the ability to access information from a variety of online services.
	Nelson does not recite the limitations of, “filtering a subset of the tags as being a controversial subject”; and “exclude the subset of the tags from the user preference information, the personalized ranking of the search results being unbiased by the controversial subject”.
	Myslinski teaches, further comprising:
	“filtering a subset of the tags as being a controversial subject”; and “exclude the subset of the tags from the user preference information, the personalized ranking of the search results being unbiased by the controversial subject” (see pp. [0061]; e.g., the reference of MySlinski teaches of the identification of controversies and biases, such as questionable statements, lies, and misstatements. Earlier text of paragraph [0047] teaches of filtering based on user preferences).
The combined references of Nelson and Myslinski are considered analogous art for being within the same field of endeavor, which is databases and file management within social networks and social media having search engines utilizing the collection of search behaviors, and providing for the accuracy of information.  Therefore, it would have been obvious for one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the tailoring of queried and fact-checked results using confidence scores and probabilities, as taught by Myslinski, with the method of Nelson, because fact checkers typically suffer from speed, efficiency, accuracy and other issues, where the system limits the spread of misleading or incorrect information. (Myslinski; [0003-0005])


Claims 6 & 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US Patent No. 11,003,669B1; Nelson hereinafter) in view of Myslinski et al (USPG Pub No. 20150293897A1; Myslinski hereinafter) further in view of Gross et al (USPG Pub No. 20060064411A1; Gross hereinafter). 

As for Claim 6, Nelson teaches of a smart assistant which provides information or services on behalf of a user based on a combination of user input and the ability to access information from a variety of online services, and Myslinski teaches determining the factual accuracy of information.
The combined references of Nelson and Myslinski are considered analogous art for being within the same field of endeavor, which is databases and file management within social networks and social media having search engines utilizing the collection of search behaviors, and providing for the accuracy of information.  Therefore, it would have been obvious for one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the tailoring of queried and fact-checked results using confidence scores and probabilities, as taught by Myslinski, with the method of Nelson, because fact checkers typically suffer from speed, efficiency, accuracy and other issues, where the system limits the spread of misleading or incorrect information. (Myslinski; [0003-0005])
The references of Nelson and Myslinski does not appear to explicitly recite the limitations of, “the click history comprises satisfactory clicks and excludes dissatisfactory clicks” and “the satisfactory clicks are distinguished from the dissatisfactory clicks based at least on dwell times”.
The reference of Gross teaches, “the click history comprises satisfactory clicks and excludes dissatisfactory clicks” (see pp. [0049], [0055-0056]; e.g., the reference of Gross serves as an enhancement to the teachings of Nelson and Myslinski by recording prior user clickstreams within one or more “surf history logs” of click-throughs to particular webpages, which can be constrained to specific user segments, such as a “user psychographic profile”, such that the results provide greater relevance to future users. A “search behavior log processor” can discern user’s satisfaction from the user’s clickstreams by distinguishing preliminary terms queried by the user from subsequent/final terms queried, where the final query terms may be identified using a “terminate” field presented to a user indicating that the query is more likely to produce results satisfying the user’s interest, according to “Table I” and paragraph [0056].  Paragraph [0077] discusses the necessity for the elimination/removal of duplicate URLs or associated attributes identified within a search results list, as history logs are integrated, with the elimination/removal of duplicate URLs or associated attributes being considered equivalent to Applicant’s exclusion of “dissatisfactory clicks”); and
“the satisfactory clicks are distinguished from the dissatisfactory clicks based at least on dwell times” (see pp. [0049], [0055-0056]; e.g., the reference of Gross teaches of recording post-search user behavior information in the form of “dwell time”, capturing user ID, user input, webpages accessed, and actual/approximate dwell time on a particular webpage.  According to paragraph [0049], the more time spent and actions taken at a website, the more relevant the website is to the user, with the frequency and character of the actions recorded in the “surf behavior attribute database” indicative of popularity of certain websites or the likelihood that website will satisfy user interest, thus, distinguishing/discerning satisfaction based on the user’s clickstreams.  The user’s likelihood of reaching “satisfaction” is based on one or more metrics extracted from the search behavior logs, such as “time spent viewing a webpage”, considered equivalent to user “dwell times”).
The combined references of Nelson, Myslinski and Gross appear to be analogous art for being within the same field of endeavor, which is search engines and the collection of search behaviors.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the collection of search behaviors such as click rates, as taught by Gross, with the methods of Myslinski and Nelson because there is a need for a search engine capable of discerning the typical user’s intent and selecting and ranking search results most relevant to the user. (Gross; [0006])

As for Claim 23, Nelson teaches of a smart assistant which provides information or services on behalf of a user based on a combination of user input and the ability to access information from a variety of online services, and Myslinski teaches determining the factual accuracy of information.
Nelson and Myslinski do not recite the limitation of, “calculating the particular confidence value for the corresponding tag associated with the particular entity based at least on a number of times the user performs activities relating to the particular entity, wherein the activities include one or more of search queries, clicks, or browses”.
Gross  teaches, further comprising: “calculating the particular confidence value for the corresponding tag associated with the particular entity based at least on a number of times the user performs activities relating to the particular entity, wherein the activities include one or more of search queries, clicks, or browses” (see pp. [0084-0086]; e.g., the reference of Gross teaches of selecting weights and exponents using a number of optimization techniques, and as stated, “...if for example it is determined from the history logs that relatively few users click through to visit a URL with a prominent position in the search results because of particular metric, the weight and exponent associated with the particular metric may be adjusted to reduce its contribution to the cost function, thereby lowering the placement of the URL in the search results pages after it is re-ranked by the UB search engine 140”, thus, allowing for the adjustment of one or more metrics, such as any one of a “satisfaction statistic”, ”web popularity statistic”, ”web satisfaction statistic”, or the like, where an “ordered metric”, ranging from 1 to N, rank the plurality of URLs based on the relevance of the associated URL relative to other URLs associated with a particular query. An example is provided within the cited paragraph [0085], where a URL is assigned a specific order based on at least an “actions” metric determined by the number of “actions” {i.e. Applicant’s “activities”} performed at a particular site, thus, utilizing one or more metrics/weights/exponents relating to a plurality of “search topics” {i.e. pp. [0084]}, and representative of user actions).
The combined references of Nelson, Myslinski and Gross are considered analogous art for being within the same field of endeavor, which is databases and file management within network environments having search engines utilizing the collection of search behaviors.  Therefore, it would have been obvious for one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the personalization of ranked search results based on one or more of a plurality of metrics, as taught by Gross, with the methods of Myslinski and Nelson, in order to determine the appropriateness of search results popularly refined by prior users for the presentation of satisfactory results to one or more users. (Gross; [0107])

As for Claim 24, Nelson teaches of a smart assistant which provides information or services on behalf of a user based on a combination of user input and the ability to access information from a variety of online services, and Myslinski teaches determining the factual accuracy of information.
Nelson and Myslinski do not recite the limitation of, “generating the particular confidence value for the particular tag associated with the particular entity that reflects a dislike by the user based at least on search queries using an exclusion or short dwell times”.
Gross teaches, wherein the process further comprises: “generating the particular confidence value for the particular tag associated with the particular entity that reflects a dislike by the user based at least on search queries using an exclusion or short dwell times” (see pp.[0053], [0055]; e.g., the reference of Gross teaches of the utilization of “post-search user behavior information”, contained within at least a “surf behavior attribute database”, and having information such as “websites visited by the user and the dwell time viewing those websites, with such information being influential in determining the relevancy of individual search results.   This is discussed within paragraph [0111], where a user can eliminate all products in which they are not interested based on one or more attributes/parameters via a web front end.  According to paragraphs [0078-0079], information such as “dwell time” from the “surf behavior attribute database” can be utilized by a “multi-variable cost function” for each of the search results having a plurality of “search topics” {i.e. pp. [0084]} in order to optimize and re-rank search results).
The combined references of Nelson, Myslinski and Gross are considered analogous art for being within the same field of endeavor, which is databases and file management within network environments having search engines utilizing the collection of search behaviors.  Therefore, it would have been obvious for one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the personalization of ranked search results based on one or more of a plurality of metrics, as taught by Gross, with the methods of Myslinski and Nelson, in order to determine the appropriateness of search results popularly refined by prior users for the presentation of satisfactory results to one or more users. (Gross; [0107])

As for Claim 25, Nelson teaches of a smart assistant which provides information or services on behalf of a user based on a combination of user input and the ability to access information from a variety of online services, and Myslinski teaches determining the factual accuracy of information.
Nelson and Myslinski do not recite the limitation of, “decreasing the ranking of the particular search result based at least on the particular confidence value”.
Gross teaches, wherein the process further comprises: “decreasing the ranking of the particular search result based at least on the particular confidence value” (see pp. [0082-0084]; e.g., the Gross reference teaches of increasing/decreasing the ranking/placement of the search results based on a set of weights and exponents determined and selected for a plurality of topics and periodically updated to reflect changes in the content and popularity of websites.  Gross’ “set of weights and exponents” is considered equivalent to one or more attributes derived from the behaviors of past searchers, for example, providing a measure of relevancy between a search query and one or more URLs.  As stated within previously provided rationale, Applicant’s “confidence value” is considered equivalent to the “value of the cost function” of Gross due to their ability to adjust the ranking of URLs within the generated search results.  Earlier text of paragraph [0078-0079] discuss a “multi-variable cost function” applied to each of the search results for the raking/re-ranking of those results based on the relative value of the cost function, where metrics such as “the original search engine rank”, “dwell time”, and “the number of actions taken by users through the webpages”, are under consideration). 
The combined references of Nelson, Myslinski and Gross are considered analogous art for being within the same field of endeavor, which is databases and file management within network environments having search engines utilizing the collection of search behaviors.  Therefore, it would have been obvious for one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the personalization of ranked search results based on one or more of a plurality of metrics, as taught by Gross, with the methods of Myslinski and Nelson, in order to determine the appropriateness of search results popularly refined by prior users for the presentation of satisfactory results to one or more users. (Gross; [0107])



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US Patent No. 11,003,669B1; Nelson hereinafter) in view of Myslinski et al (USPG Pub No. 20150293897A1; Myslinski hereinafter) further in view of Copperman et al (USPG Pub. No. 20030115191A1; Copperman hereinafter).

As for Claim 13, Nelson teaches of a smart assistant which provides information or services on behalf of a user based on a combination of user input and the ability to access information from a variety of online services, and Myslinski teaches determining the factual accuracy of information.
The combined references of Nelson and Myslinski are considered analogous art for being within the same field of endeavor, which is databases and file management within social networks and social media having search engines utilizing the collection of search behaviors, and providing for the accuracy of information.  Therefore, it would have been obvious for one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the tailoring of queried and fact-checked results using confidence scores and probabilities, as taught by Myslinski, with the method of Nelson, because fact checkers typically suffer from speed, efficiency, accuracy and other issues, where the system limits the spread of misleading or incorrect information. (Myslinski; [0003-0005])
Nelson and Myslinski do not recite the limitations of, “wherein generating the tags and the associated confidence values comprises: “extracting content from a web page that the user has clicked on, the web page being included in the activity history of the user”, “finding subject phrases in the content using a part-of-speech tagger”; and “identifying a topic from the web page using a natural language processing algorithm on the subject phrases”.
Copperman teaches, wherein generating the tags and the associated confidence values comprises:
“extracting content from a web page that the user has clicked on, the web page being included in the activity history of the user” (see pp. [0044]; e.g., the reference of Copperman serves as an enhancement to the teachings of Nelson and Myslinski, and teaches of extracting possible candidate features from one or more documents, where the candidate features include text words, phrases and terms.  According to at least paragraph [0083], returned document indicators, including “key-word-in-context (KWIC) text of the evidence word(s) of the concept(s) to which the extracted user query term(s) were mapped, together with surrounding text from the underlying document...”, where the “surrounding text from the underlying document” is content extracted from a document which was “click-selected” by a user, reading on Applicant’s claimed limitation);
“finding subject phrases in the content using a part-of-speech tagger” (see pp. [0047], [0073]; e.g., the Cooperman reference teaches of utilizing at least a “candidate feature extractor”, which extracts features from a set of documents using techniques including “natural language text parsing”, “part-of-speech tagging”, and “phrase chunking”, reading on Applicant’s amended limitation.  As discussed within the cited paragraph [0073], documents are pre-tagged to concept nodes primary group taxonomies using a “topic spotter”); and
“identifying a topic from the web page using a natural language processing algorithm on the subject phrases” (see pp. [0051], [0073]; e.g., As discussed within the rationale provided above, paragraph [0047] teaches of the utilization of techniques on documents, including “natural language text parsing”, “part-of-speech tagging”, and “phrase chunking”.  Paragraph [0051] of Cooperman teaches of utilizing a technique to “topic spot” a user query, extracting terms/features that are evidence of various concepts, and focusing the user’s search to “documents-in-play” that are tagged to the concepts that were “topic-spotted” from the user query).
The combined references of Nelson, Myslinski and Cooperman are considered analogous art for being within the same field of endeavor, which is databases and file management within network environments having search engines utilizing the collection of search behaviors.  Therefore, it would have been obvious for one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the identification of topics and parts of speech within phrases of text in one or more documents, as taught by Cooperman, with the methods of Myslinski and Nelson, in order to provide methods that implement an efficient and effective content provider at a low cost. (Cooperman; [0006])


Response to Arguments
Applicant's arguments and amendments, with respect to Nelson and Gross’ alleged failure to teach the subject matter of at least Claims 1, 5-7, 9-11 & 13-25 have been fully considered and are persuasive in-part, as the primary Nelson and Cooperman references have been maintained, and the Gross reference has been removed from consideration, as discussed within updated rationale provided within this communication above.
Upon further consideration and in direct response to Applicant’s numerous claim amendments and arguments, a new ground(s) of rejection for Claims 1, 5-7, 9-11, 13-20 & 23-28 is now made in view of Myslinski et al (USPG Pub No. 20150293897A1), rendering Applicant’s arguments moot.

With respect to Applicant’s argument that:
	“First, regarding the claimed “confidence value,” which is a measurement of how much the user prefers a certain entity, the Office Action cited Nelson’s disclosure of “confidence probability.” Office Action at 4. Nelson’s confidence probability measures how accurately an attribute value reflects an entity. Nelson 12:35-38. For example, an entity for the movie “Martian” may have a high confidence probability for the space attribute value. /d. 12:42-50. Thus, Nelson’s confidence probability or attribute value is not the claimed “confidence value.”

Examiner is not persuaded and contends that the primary Nelson et al reference continues to read on Applicant’s claimed “confidence value”, at least within column 24, lines 46-67 through column 25, lines 1-11, which discusses the incorporation of a utilized affinity measure in regards to a determined affinity of a user to each retrieved content item, where one or more content items exceeding an affinity threshold are included into a content digest.  The affinity measure relating to one or more users is considered an equivalent measure to Applicant’s “confidence value”, which, as disclosed within Applicant’s arguments, “...is a measurement of how much the user prefers a certain entity”.  Additionally, column 27, lines 14-35 provides further teachings of the incorporation of content objects into a slideshow, for example, while utilizing at least one or more of an affinity coefficient.

With respect to Applicant’s argument that:
	“Second, regarding the claimed “confidence score,” which is a measurement of how much a search result relates to a certain entity, the Office Action cited Gross’s disclosure of the “original rank” that reflects the initial relevancy ranking of search results based on algorithmic search indexes. Office Action at 34. However, the original rank in Gross does not necessarily reflect how much the search result relates to a certain entity, because the entity may not have been entered in the search query at all and because the original rank may be based on popularity rather than relevance alone.”

Examiner is not persuaded.  The applied Gross et al reference is no longer being utilized to read on the now cancelled Claim 22, and no longer makes reference to an “original rank”, rendering Applicant’s argument moot.


With respect to Applicant’s argument that:
	“Third, regarding the claimed “modify,” the Office Action cited Gross’s disclosure of reordering the search results based on post-search behavior of past users. Office Action at 8-9. However, Gross discloses reordering the search result rankings based on how popular the search results have been to past users based on past users who submitted the same search query and then clicked, browsed, and dwelled on the search results. Gross abs., | 7-9, 42, 93-94, 103-04, claim 1. Thus, Gross does not disclose reordering the search results based on the individual searcher’s preference of a certain entity and the individual search results relevance to the certain entity. Accordingly, Gross does not teach or suggest “modify a non-personalized ranking ... to generate a personalized ranking of the search results ..., a degree to which the ranking of the particular search result is adjusted being determined based on the particular confidence score and the particular confidence value,” as recited in claim 1.”


Examiner is not persuaded.  The applied Gross et al reference is no longer being utilized to read on Applicant’s “modify a non-personalized ranking...” limitation, rendering Applicant’s argument moot.


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Goldenstein et al (USPG Pub No. 20190179861A1) teaches containing disinformation spread using customization intelligence channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								7/16/2022